269 S.W.3d 448 (2008)
STATE of Missouri, Respondent,
v.
Camill WILLIAMS, Defendant/Appellant.
No. ED 90046.
Missouri Court of Appeals, Eastern District, Division Two.
September 16, 2008.
Motion for Rehearing and/or Transfer to Supreme Court Denied November 13, 2008.
Application for Transfer Denied December 16, 2008.
Alexandra E. Johnson, St. Louis, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Daniel N. McPherson, Asst. Atty. Gen., Jefferson City, MO, for respondent.
Before ROY L. RICHTER, P.J., LAWRENCE E. MOONEY and GEORGE W. DRAPER III, JJ.

ORDER
PER CURIAM.
Camill Williams appeals from the judgment entered upon a jury verdict finding him guilty of kidnapping, Section 565.110 RSMo 2000; forcible rape, Section 566.030 RSMo 2000; and two counts of forcible sodomy, Section 566.060 RSMo 2000. An opinion would have no precedential value. We have furnished the parties with a memorandum, for their information only, setting forth the reasons for our decision. We affirm. Rule 30.25(b).